DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species Embodiment 1 in the reply filed on 09/28/2020 is acknowledged.  Claims 8-9, 14, 16, 21, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species embodiments, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-13, 15, and 17-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daycock et al. (US 2018/0219021 A1; hereinafter “Daycock”).
Regarding Claim 1, referring to at least Fig. 2 and related text, Daycock teaches an integrated structure, comprising: a vertical stack of alternating insulative levels and conductive levels (15 having 18 and 20) (paragraphs 10 and 30); the conductive levels having terminal regions (53), and having nonterminal regions (51) proximate the terminal regions (paragraph 30); the terminal regions having top surfaces and bottom surfaces, and having vertically-extending sidewall surfaces between the top surfaces and the bottom surfaces (fig. 2); high-k dielectric material configured as caps (an inner half-portion of 32 directly contacting and wrapping around 53) wrapping around the terminal regions (fig. 2 & paragraphs 14, 30-31); the caps extending along the top surfaces, the bottom surfaces and the sidewall surfaces of the terminal regions, and not being along the nonterminal regions (fig. 2), the high-k dielectric material being directly against conductive material of the conductive levels (28 and 30 of 20) along the top surfaces, bottom surfaces and sidewall surfaces of the terminal regions (fig. 2 & paragraph 12); charge-blocking material (an outer half-portion of 32 directly contacting and wrapping around the inner half-portion of 32) arranged in vertically-stacked first segments (first segments where 32 is provided therein) (fig. 2 & paragraphs 14, 30-31); the first segments being adjacent the caps (fig. 2); the first segments being vertically spaced from one another by gaps (45) (fig. 2 & paragraph 22); charge-storage material (44) arranged in vertically-stacked second segments (43) (paragraph 21); the second segments being adjacent the first segments (fig. 2); the second segments being vertically spaced from one another by the gaps (fig. 2 & paragraph 22); gate-dielectric material (46) adjacent the charge-storage material (paragraph 23); and channel material (48) adjacent the gate-dielectric material (paragraph 26).

Regarding Claim 3, Daycock teaches wherein the first segments only partially overlap the caps along the top and bottom surfaces of the terminal regions (fig. 2).
Regarding Claim 4, Daycock teaches wherein each of the caps has a substantially uniform thickness along its entire length (fig. 2, the inner half-portion of 32 having a substantially uniform thickness).
Regarding Claim 5, Daycock teaches wherein the substantially uniform thickness is within a range of from about 1 nm to about 5 nm (paragraph 31, for example, when the thickness of 32 is 5nm as stated in paragraph 31, the inner half-portion of 32 would be 2.5nm).
Regarding Claim 6, Daycock teaches wherein the high-k dielectric material comprises one or more of aluminum oxide, hafnium oxide, hafnium silicate, zirconium oxide and zirconium silicate (paragraph 14).
Regarding Claim 7, Daycock teaches wherein each of the second segments has a substantially flat configuration (fig. 2).
Regarding Claim 10, referring to at least Fig. 2 and related text, Daycock teaches a NAND memory array, comprising: a vertical stack of alternating insulative levels and conductive levels  (15 having 18 and 20) (paragraphs 10 and 30); the conductive levels including control gate regions (53) and second regions (51) proximate the control gate regions (paragraph 30); high-k dielectric material (an inner half-portion of 32 directly contacting and wrapping around 53) wrapping around ends of the control gate regions, and not being along said second regions (fig. 2 & paragraphs 14, 30-31), the high-k dielectric material being directly against conductive 
Regarding Claim 11, Daycock teaches wherein the gaps are filled with insulative material (26) (paragraph 11).
Regarding Claim 12, Daycock teaches wherein the insulative material comprises silicon dioxide (paragraph 11).
Regarding Claim 13, Daycock teaches wherein the insulative levels are at least partially filled with insulative material (fig. 2 & paragraph 11).
Regarding Claim 15, Daycock teaches wherein the insulative levels are entirely filled with the insulative material (fig. 2 & paragraph 11).
Regarding Claim 17, Daycock teaches wherein the charge-storage material segments are second segments (43) (paragraph 21); and wherein the charge-blocking material is configured as first segments (first segments where the other half-portion of 32 is provided therein) which are vertically-stacked one atop another (fig. 2), and which are spaced from one another by the gaps (fig. 2).

Regarding Claim 19, Daycock teaches wherein the first segments of the charge-blocking material only partially overlap the high-k dielectric material along the ends of the control gate regions (fig. 2, for example, the first segments where the other half-portion of 32 is provided therein only partially overlap the inner half-portion of 32 along the ends of 53, but no along an region of 53 facing 51).

Allowable Subject Matter
Claims 20, 22-25, and 27-30 are allowed.  Withdrawn claims 21 and 26 would be later rejoined pursuant to the procedures set forth in MPEP § 821.04(a).
The following is an examiner’s statement of reasons for allowance: The reasons for allowance was previously stated in the office action mailed on 01/06/2021.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL WHALEN/Primary Examiner, Art Unit 2829